            Case 2:20-cv-00063-JTJ Document 30 Filed 04/13/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 MARTIN WALSH and DORA
 WALSH,
                                                  CV 20-63-BU-JTJ
                     Plaintiffs,

      vs.                                               ORDER

 ROGER THOMPSON;MADISON
 COUNTY,MONTANA;and DOES 1-
 10,

                     Defendants.


      The preliminary pretrial conference and motion hearing previously scheduled

for April 22, 2021, by Zoom will be conducted in person. The Court will conduct

the preliminary pretrial conference and motion hearing at 2:00 p.m on

April 22,2021, at the Mike Mansfield Federal Courthouse in Butte, Montana.

      DATED this 13th day of April, 2021.




                                                       LZ::
                                            ‘Hbhnl^ston
                                              United States Magistrate Judge
